Citation Nr: 1415983	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-19 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for cancer, left temporal bone.  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk




INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied the above claimed benefits.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Currently diagnosed left ear cancer was incurred as a result of herbicide exposure during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear cancer have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting service connection, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (2013).

The Board notes that as the Veteran's service personnel records show that he served in Vietnam between October 1966 to October 1968, and there is no evidence to the contrary, he is presumed to have been exposed to herbicide agents during active duty service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307 (a)(6)(i) and (iii), 3.309(e) (2013).  

The law provides that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several disorders.  Cancer of the ear is not included among the disorders with a recognized presumptive connection to herbicide exposure.  Nevertheless, the Veteran could still establish service connection for his condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A November 2010 opinion from a private physician stated that there is some evidence that alternative carcinomas and sarcomas can occur from exposure to agent orange and, while the physician was not sure if there is a clear association, he certainly thought that the Veteran's agent orange exposure may have predisposed him to his ear cancer.  An August 2013 opinion from a VA physician stated that the Veteran's squamous cell cancer of the temporal bone is probably related to his agent orange exposure.  While neither opinion alone is adequate, as the private opinion is equivocal and the VA opinion did not include a rationale, the Board finds that, considering both opinions in combination and resolving all doubt in the Veteran's favor, a finding of service connection for left ear cancer is warranted.  


ORDER

Entitlement to service connection for left ear cancer is granted.  


REMAND

The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The opinions of record do not consider the Veteran's work experience or education.  Therefore a new VA opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an examination by a qualified physician to determine whether his service-connected disabilities, as likely as not, prevent him from obtaining or retaining gainful employment that his education and occupational experience would otherwise permit him to undertake.  The examiner should review the claims folders, including the paper and virtual files, and note such review in the examination report or in an addendum.  The examiner should provide a rationale for the opinion that takes into consideration the Veteran's reports.  If further examination is recommended, it should be undertaken.

2.  Review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


